Citation Nr: 1819997	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  15-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

3. Entitlement to an initial compensable disability rating for a scar of the right lower abdominal wall, status post appendectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to May 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was scheduled to present testimony before a Veterans Law Judge in March 2018.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report, or a request to reschedule the hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's pending appeals.

Specifically, regarding the Veteran's bilateral hearing loss and scar increased rating claims, the Veteran was afforded VA examinations in February 2012.  Thereafter, in March 2018, the Veteran's representative contended that these service-connected disabilities had worsened in severity. 

The Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Board finds that new VA examinations are necessary because of the contentions of worsening in March 2018 by the Veteran's representative.  As such, the Board will remand the Veteran's increased rating claims.

Turning to the Veteran's claim for entitlement to service connection for a lumbar spine disability, in attempting to obtain the Veteran's service treatment and personnel records (STRs and SPRs), in February 2012, the AOJ received a response that the Veteran's records were unavailable because they were affected by a 1973 fire at the National Personal Records Center in St. Louis, Missouri.

Upon receiving information that VA is unable to obtain Federal records, 38 C.F.R. § 3.159(e) mandates that VA provide a claimant with oral or written notice containing the following information: (1) the identity of the records VA was unable to obtain; (2) an explanation of the efforts VA made to obtain the records; (3) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (4) a notice that the claimant is ultimately responsible for providing the evidence.

Here, the Board finds that the AOJ did not follow the mandates of 38 C.F.R. § 3.159(e) as it did not provide the Veteran with the proper notice following the response received in February 2012.  On remand, the AOJ should notify the Veteran and his representative of this unavailability pursuant to 38 C.F.R. § 3.159(e)'s procedures.

Lastly, given the need to remand the foregoing claim, any outstanding VA treatment records should be obtained-particularly those created since September 2012.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since September 2012.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Associate with the claims file a formal finding of unavailability regarding the Veteran's service records.  Then, notify the Veteran and his representative regarding the unavailability of his requested service records pursuant to 38 C.F.R. § 3.159(e).

3. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted and the results reported in detail.

The examiner should discuss the current severity of the Veteran's bilateral hearing loss, with particularity to the criteria for the diagnostic code (DC 6100).  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report, to include including the effect of his hearing loss on his occupational and daily functioning.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After Items (1) and (2) have been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected scar.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted and the results reported in detail.

The examiner should provide a description of each scar, including the size (in square inches or square cm) and location.  Additionally, the examiner should discuss whether the scars are superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); nonlinear; causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  Furthermore, the examiner should also indicate whether any of the scars cause any limitation of the affected part.  The examiner should fully describe the functional effects caused by the Veteran's scar, including the effect of his scar on his occupational and daily functioning.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
	


_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

